      4:20-cv-03069-TER            Date Filed 04/12/21   Entry Number 20     Page 1 of 1




                           UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                 FLORENCE DIVISION

TAWYNE DYONNE AUSTIN,                         )   Civil Action No. 4:20-cv-03069-TER
                                              )
                      Plaintiff,              )
                                              )
                 v.                           )
                                              )
ANDREW M. SAUL,                               )
Commissioner of the Social Security           )
Administration,                               )
                                              )
                      Defendant.              )

                                              ORDER

       Upon consideration of Defendant’s Motion to Remand and Plaintiff’s consent thereto, it is

hereby ORDERED that Defendant’s Motion is GRANTED. This case shall be remanded to the

Commissioner pursuant to the fourth sentence of 42 U.S.C. § 405(g).



                                                     s/ Thomas E. Rogers, Jr.
                                                     Honorable Thomas E. Rogers, Jr.
                                                     United States Magistrate Judge

Florence, SC
April 12, 2021
